DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 have been presented for examination and are rejected.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/14/2022, 08/15/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1- 20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11252031 hereinafter ‘031. Although the claims at issue are not identical, they are not patentably distinct from each other because all elements of instant application is anticipated claim 1 of patent ‘031.  
Similar reasoning applies to claims 10 and 18 of the instant application. See, the table below which shows both application claims on limitation bases.

The instant application 17/576,507
U.S. Patent No.  11252031
Claim 1.   A computing device comprising:
one or more processors; and 
a computer-readable medium storing a plurality of computer-executable components that are executable by the one or more processors to perform a plurality of actions, the plurality of actions comprising:
 receiving from a user device a usage knowledge;
 assigning a group identification (ID) to Internet of Things (IoT) devices that are to access a network, wherein the assigning is based on the usage knowledge; 
predicting a power consumption and network resource usage of each of the IoT devices based upon the usage knowledge;
 generating configuration update data based at least upon a predicted power consumption and network resource usage of each of the IoT devices; and 
delivering, via the user device, the configuration update data to the IoT devices. 
Claim 1.    A computing device comprising: 
one or more processors; and 
a computer-readable medium storing a plurality of computer-executable components that are executable by the one or more processors to perform a plurality of actions, the plurality of actions comprising: 
receiving from a user device a location, and a time of an upcoming event; 
assigning a group identification (ID) to Internet of Things (IoT) devices that are to access a network, wherein the assigning is based on the location and the time of the upcoming event; 
receiving, from the user device, usage knowledge specifying a location and a corresponding power level of each of the IoT devices; 
comparing the corresponding power level of each of the IoT devices with a threshold; 
generating configuration update data based at least upon a comparison between the corresponding power level of each of the IoT devices and the threshold and resource information of the network to schedule access of the network by each of the IoT devices, wherein the resource information facilitates an identification of network resources that are used by the IoT devices at the time and the location of the upcoming event; and 
delivering, via the user device, the configuration update data to the IoT devices, the configuration update data configures one or more IoT devices to operate in a low power mode when the one or more IoT devices are not scheduled to access the network. 
Claim  4. The computing device of claim 3, wherein the usage information includes a location and time of an upcoming event.
Claim  4. The computing device of claim 1, wherein the resource information comprises historical usage information and projected availability of the network resources that the IoT devices use at the time and the location of the upcoming event.
Claim 8. The computing device of claim 1, wherein the usage knowledge indicates a purpose of an upcoming event that is processed by a network resource manager in scheduling decisions.
Claim 5. The computing device of claim 1, wherein the IoT devices are configured by the configuration update data to operate according to a schedule that minimizes congestion at the identified network resources.
Claim  10. One or more non-transitory computer-readable media of a computing device storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising:

 receiving from a user device a usage knowledge;

 assigning a group identification (ID) to Internet of Things (IoT) devices that are to access a network, wherein the assigning is based on the usage knowledge;

 predicting a power consumption and network resource usage of each of the IoT devices based upon the usage knowledge; 



generating configuration update data based at least upon a predicted power consumption and network resource usage of each of the IoT devices; and 


delivering, via the user device, the configuration update data to the IoT devices.

Claim 13. The one or more non-transitory computer-readable media of claim 12, wherein the usage information includes a location and time of an upcoming event.   

 
Claim 6.   One or more non-transitory computer-readable media of a computing device storing computer-executable instructions that upon execution cause one or more processors to perform acts comprising: 

receiving from a mobile device a location, and a time of an upcoming event; 
assigning a group identification (ID) to Internet of Things (IoT) devices that are configured to access a network, wherein the assigning is based on the location and the time of the upcoming event; 

receiving, from the mobile device, usage knowledge including a location and a corresponding power level of each of the IoT devices; 
comparing the corresponding power level of each of the IoT devices with a threshold; 
generating configuration update data based at least upon a comparison between the corresponding power level of each of the IoT devices and the threshold and resource information of the network to schedule access of the network by each of the IoT devices, wherein the resource information facilitates an identification of network resources that are used by the IoT devices at the time and the location of the upcoming event; and 



delivering the configuration update data to the IoT devices, the configuration update data configures one or more IoT devices to operate in a low power mode when the one or more IoT devices are not scheduled to access the network.

   
Claim 17. The one or more non-transitory computer-readable media of claim 10, wherein the usage knowledge indicates a purpose of an upcoming event that is processed by a network resource manager in scheduling decisions.
Claim 9. The one or more non-transitory computer-readable media of claim 6, wherein the IoT devices are configured by the configuration update data to operate according to a schedule that minimizes congestion at the network resources.

Claim 18. A computer-implemented method, comprising: receiving from a user device a usage knowledge; 


assigning a group identification (ID) to Internet of Things (IoT) devices that are to access a network, wherein the assigning is based on the usage knowledge;

 predicting a power consumption and network resource usage of each of the IoT devices based upon the usage knowledge; 
generating configuration update data based at least upon a predicted power consumption and network resource usage of each of the IoT devices; and 
delivering, via the user device, the configuration update data to the IoT devices, wherein the user device is configured as a designated local group management device (LGMD) that communicates with the network on behalf of the IoT devices. 
Claim 10. A computer-implemented method, comprising: 
receiving, from a user device an identification of each Inter of Things (IoT) device in a group of IoT devices that are to access a network;
assigning a group identification (ID) to the group of IoT devices, wherein the assigning is based on a location and a time associated with an upcoming event; 
receiving from the user device usage knowledge specifying a power level of each IoT device in the group of IoT devices;
 
generating configuration update data based on the usage knowledge and resource information of the network to schedule access of the network by each IoT device in the group of IoT devices, wherein the resource information facilitates an identification of network resources that are used by the IoT devices at the time and the location of the upcoming event; and 
delivering, via the user device, the configuration update data to the group of IoT devices, the configuration update data configures one or more IoT devices to operate in a low power mode when the one or more IoT devices are not scheduled to access the network.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8, 12-13, 15,  and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20180376417) in view of Guedalia et al (US 20140244834). 

With respect to claims 1, 10 and 18, Wang teaches a computing device comprising:
one or more processors (Wang, see paragraphs [0029, 0077]); and
a computer-readable medium storing a plurality of computer-executable components that are executable by the one or more processors to perform a plurality of actions (Wang,, see paragraphs [0029-0030, 034]), the plurality of actions comprising:
receiving from a user device a usage knowledge (Wang, see paragraphs [0049, 0060-0061] that IoT devices 105-1-105-4 are initially configured to perform sensor data collection at a same frequency (e.g., every 5 mins) and report the same type of sensor data (e.g., temperature readings) after each data collection event (i.e., i.e., interpreted as equivalent to usage knowledge ). IoT connection management engine 250 may use information retrieved from monitoring settings DB 230 and reporting data DB 240 to determine that IoT devices 105-1-105-4 are initially configured to perform sensor data collection at a same frequency and/or report the same type of sensor data after each data collection event. , … Paragraphs [0067-0068] further discloses IoT connection management engine 250 filters current IoT data reporting configuration information associated with IoT devices 105 in a configured region, to strategically optimize connectivity network usage and IoT device power saving.);
predicting a power consumption and network resource usage of each of the loT devices based upon the usage knowledge (Wang, see paragraph [0052, 0059] IoT connection management engine 250 may use monitoring and reporting requirements, location information, and historical reporting data of the IoT devices 105 to determine(or predicts) whether power consumption and/or network access requests may be reduced for one or more of the IoT devices, without compromising respective reporting requirements associated with the IoT devices 105. When IoT connection management engine 250 determines(or predicts)  that altering a reporting schedule for one or more of the IoT devices 105 may reduce power consumption and network access requests for the one or more of the IoT devices 105 time (i.e., interpreted as equivalent to predicting power consumption and network resource usage base on historical reporting data or collection of usage), IoT connection management engine 250 may reconfigure 545 reporting configurations for the one or more of the IoT devices 105); 
	generating configuration update data based at least upon a predicted power consumption and network resource usage of each of the IoT devices (Wang, see paragraph[0025] user device(s) 215 may communicate via Internet 210 with monitoring settings DB 230 to configure and update (i.e., i.e., interpreted as equivalent to generating configuration update data) monitoring and reporting requirements associated with IoT device 105 by various processes. Paragraph [0052, 0069] further discloses when IoT connection management engine 250 determines that altering a reporting schedule for one or more of the IoT devices 105 may reduce power consumption and network access requests for the one or more of the IoT devices 105, IoT connection management engine 250 may reconfigure 545 reporting configurations for the one or more of the IoT devices 105. … If a reporting configuration is not optimized for one or more of the IoT devices in the grouping, IoT connection management engine 250 may reconfigure reporting settings, and send a message to the one or more IoT devices 105 (block 860). IoT connection management engine 250 may update monitoring settings DB 230 with the new reporting settings for the one or more IoT devices 105 (block 860)); and
delivering, via the user device, the configuration update data to the IoT devices(Wang, see Abstract and paragraph[0023] performs an analysis of the reporting configurations to identify a potential signal loading reduction over the LTE Cat-M1 network and/or a potential power consumption reduction related to the reporting configuration associated with at least one of the IoT devices; modifies, based on the analysis, the reporting configuration of the at least one IoT device to enable the potential signal loading reduction and the potential power consumption reduction; and transmits, to the at least one IoT device, a message identifying the modified reporting configuration. Paragraphs [0053, 0062] further discloses as a result of the new reporting configurations of IoT devices 105-1-105-4, connectivity requests to base station 110 serving the group of IoT devices 105-1-105-4 may be reduced, for example, by about 75%. Individually, IoT devices 105-1, 105-2, 105-3, and 105-4 may conserve power by transmitting the reduced number of reporting events by extending). 
Wang yet fails to explicitly disclose assigning a group identification (ID) to Internet of Things (IoT) devices that are to access a network, wherein the assigning is based on the usage knowledge;
However, Guedalla discloses assigning a group identification (ID) to Internet of Things (IoT) devices that are to access a network, wherein the assigning is based on the usage knowledge(Guedalla, see paragraphs [0009, 0052] the first IoT device may then store information related to the interaction in a local interaction table and assign a relationship identifier to the second user associated with the second IoT device based, at least in part, on the stored information related to the interaction and/or one or more previous interactions between IoT devices associated with the first user (e.g., the first IoT device and/or other IoT devices that belong to the first user) and one or more IoT devices associated with the second user (e.g., the second IoT device and/or other IoT devices that belong to the second user). FIG. 1E and paragraphs [0045-0047, 0052] further discloses the IoT devices 110-118 make up an IoT group 160. An IoT device group 160 is a group of locally connected IoT devices, such as the IoT devices connected to a user's home network. The communications system 100E includes two IoT device groups 160A and 160B. Multiple IoT device groups may be connected to and/or communicate with each other via an IoT SuperAgent connected to the Internet 175. At a high level, an IoT SuperAgent may manage inter-group communications among IoT device groups). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine Wang with the teaching of Guedalla to provide the method enables automatically organizing or grouping various heterogeneous IoT devices provided with communication capabilities and non-IoT devices not provided with communication capabilities to enable automatic and configurable control over the IoT network, so that the heterogeneous IoT devices and the non-IoT devices can work together more efficiently, thus optimizing communication and information sharing, and hence improving effectiveness of the IoT devices and user experience, where the combination of elements according to known methods would yield a predictable result (Guedalla, see paragraph [0085]).

With respect to claims 4 and 13, Wang-Guedalla teaches the computing device, wherein the usage information includes a location and time of an upcoming event (Wang, see paragraphs [0044-0045, 0057] location/sensor data reporting logic 420 may determine the contents of the data reporting messages and configure a reporting schedule based on monitoring and/or reporting requirements associated with IoT device 105. Location/sensor data reporting logic 420 may re-configure a reporting schedule for IoT device 105 based on information received from communication/control interface logic 410. Location/sensor data reporting logic 420 may re-configure a monitoring schedule for IoT device 105 based on re-configuration of the reporting schedule. Sensor logic 430 may monitor events and sensor information received from one or more sensors 115 associated with IoT device 105. Sensor logic 430 may also manage the operation of one or more sensors 115. In comparing the current reporting schedules for IoT device 105-1 and IoT device 105-2, IoT connection management engine 250 may identify an overlap in one or more scheduled reporting events (i.e., equivalents to upcoming event). Based on the identified overlap, IoT connection management engine 250 may reconfigure, for example, the reporting configuration for IoT device 105-1 and/or IoT device 105-2).


With respect to claims 3, 12 and 19, Wang-Guedalla teaches the computing device, wherein the usage knowledge is derived from a usage information that is indicative of purposes and activities that are associated with the IoT devices (Wang, see paragraphs [0066-0068] IoT connection management engine 250 may base the determination of optimization on reduced power usage and access network signaling associated with the current reporting schedules for the individual IoT devices 105 in the grouping. Collectively, power savings and connectivity request reduction may be realized, … IoT connection management engine 250 filters current IoT data reporting configuration information associated with IoT devices 105 in a configured region, to strategically optimize connectivity network usage and IoT device power saving and IoT device power saving).

With respect to claims 6  and 15, Wang-Guedalla teaches the computing device, wherein the usage information is collected from the network and the IoT devices (Wang, see paragraph [0020] Sensor 115 may collect various types of information (e.g., temperature, longitude, latitude, altitude, images, etc.). IoT device 105 may include a low power wireless microcontroller (MCU) and a long-range wireless communication interface,… Paragraphs [0061, 0068] further discloses IoT connection management engine 250 may perform an analysis (e.g., using an algorithm) to determine an optimal reporting schedule for IoT devices 105-1, 105-2, 105-3, and 105-4 based on the identified monitoring and/or reporting frequencies for IoT devices 105-1, 105-2, 105-3, and 105-4 and/or historical reporting data retrieved from reporting DB 240. In one embodiment, IoT connection management engine 250 optimizes reporting of a similar type of data (e.g., temperature measurements) by implementing representative reporting for the group of IoT devices 105-1, 105-2, 105-3, and 105-4 for collected sensor data). 



With respect to claims 8  and 17, Wang-Guedalla teaches the computing device, wherein the usage knowledge indicates a purpose of an upcoming event that is processed by a network resource manager in scheduling decisions (Wang, see paragraphs [0010, 0015, 0017, 0020] particular interest in techniques to reduce power consumption associated with higher-energy processing states (e.g., messaging) of in-field IoT devices, thereby extending operational battery life. The optimized reporting schedules are specifically designed to reduce an overall number of network access requests and/or achieve power savings over alternative reporting schedules, without compromising reporting requirements applicable to the individual IoT devices.  Paragraphs [0044-0045, 0052] further discloses IoT connection management engine may use monitoring and reporting requirements, location information, and/or historical reporting data of the IoT devices 105 to determine whether power consumption and/or network access requests may be reduced for one or more of the IoT devices, without compromising respective reporting requirements associated with the IoT devices. When IoT connection management engine determines that altering a reporting schedule for one or more of the IoT devices  may reduce power consumption and/or network access requests for the one or more of the IoT devices, IoT connection management engine  may reconfigure  reporting configurations for the one or more of the IoT devices).

Claims 2, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20180376417) in view of Guedalia et al (US 20140244834) further in view of Herz (US 20180077449). 

With respect to claims 2  and 11, Wang-Guedalla teaches the computing device, yet fails to explicitly disclose , wherein the user device is configured as a designated local group management device (LGMD) that communicates with the network on behalf of the IoT devices.
However, Herz discuses wherein the user device is configured as a designated local group management device (LGMD) that communicates with the network on behalf of the IoT devices (Herz, see paragraphs [0006, 0068], the CSB is operatively connected to IoT (Internet of Things) devices, which can be controlled by an authorized user device. For example, an IoT-enabled lamp in a room or an office space can be turned on or off by a user's smart phone that executes a user interface application for the CSB and/or for IoT management, as long as the user's smart phone is already registered and permitted to control the IoT-enabled lamp. In addition, the user interface application for the CSB and/or for IoT management may be configured to integrate a plurality of IoT device-specific applications into one combined user interface for controlling the plurality of IoT devices. FIG. 10 and paragraphs [0124-0126] further discloses  FIG. 10, a smart phone and a notebook computer are end-user devices that are configured to issue sling, cast, and/or device control commands to each IoT device connected to the CSB).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine Wang-Guedalla with the teaching of Herz to provide electronic system for IoT management  and facilitating real-time transfer and presentation of IoT device information on an electronic device e.g. smart phone, tablet computer, notebook computer and additional cast-sling box, based on slinging and casting gesture commands. In doing so, it may be advantageous to devise a system and a related method for real-time IoT device data transfer and presentation of IoT device information via intuitive user gesture commands. And it may be advantageous to devise a holistic computerized user interface that can simultaneously and synergistically control and manage a multiple number of IoT devices,  where the combination of elements according to known methods would yield a predictable result (Herz, see paragraph [0008]).

With respect to claim 9, Wang-Guedalla teaches the computing device, yet fails to explicitly disclose wherein an IoT device in the IoT devices is configured by the configuration update data to operate in a shutdown mode when a designated local group management device (LGMD) communicates with the network on behalf of the IoT devices.
However, Herz discuses wherein an IoT device in the IoT devices is configured by the configuration update data to operate in a shutdown mode when a designated local group management device (LGMD) communicates with the network on behalf of the IoT devices (Herz, see paragraphs [0006, 0068], the user interface application for the CSB and/or for IoT management may be configured to integrate a plurality of IoT device-specific applications into one combined user interface for controlling the plurality of IoT devices. Paragraph [0107] further discloses he CSB is also configured to prompt the end-user device to (i.e. manually or automatically) activate, display, deactivate, or terminate (i.e., interpreted as equivalent to configuration update data to operate in a shutdown mode) one or more mobile applications that are associated with control and/or management of IoT devices, as the user moves closer or away from the corresponding IoT devices in the home or office environment). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine Wang-Guedalla with the teaching of Herz to provide electronic system for IoT management  and facilitating real-time transfer and presentation of IoT device information on an electronic device e.g. smart phone, tablet computer, notebook computer and additional cast-sling box, based on slinging and casting gesture commands. In doing so, the system provides quality-of-service (QoS) policy to support highest possible multimedia video, audio, and graphics quality for sling or cast operations between communicating devices without interruption so as to ensure compatibility and interoperability between the targeted IoT device and a touch-screen electronic device by performing data format analysis, where the combination of elements according to known methods would yield a predictable result (Herz, see paragraph [0178]).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20180376417) in view of Guedalia et al (US 20140244834)further in view of YI BYUNG K et al. (WO 2017142840 hereinafter “Yi”). 


With respect to claims 5 and 14, Wang-Guedalla teaches the computing device, yet fails to explicitly disclose wherein the usage information includes historical records of events that indicate a usage pattern.
However, Yi discloses wherein the usage information includes historical records of events that indicate a usage pattern (Yi, see paragraph [0050] the predicted availability of a data source is based at least in part on historical behavioral patterns of the associated data provider. This user data may be stored in a database. The database may store information on whether data was actually recorded at an event site and can additionally be mined to detect behavioral patterns using descriptive analytics. The predicted availability of the data source may be based at least in part on planned activities from calendar entries, flight reservations, and the like).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine Wang-Guedalla with the teaching of Yi to provide an efficient way for scheduling collection of sensor data for upcoming events. The method maximize revenue and minimize additional effort where a customer receives additional information without knowing all the capabilities offered by the information. The method includes predicting the availability of data sources and the identification of new data to present the user-requested information for upcoming events, where the combination of elements according to known methods would yield a predictable result (Yi, see paragraph [0175]).


Claims 7, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20180376417) in view of Guedalia et al (US 20140244834) further in view of Shuman et al. (US 20140241354). 

With respect to claims 7, 16 and 20, Wang-Guedalla teaches the computing device, yet fails to explicitly disclose wherein the IoT devices are identified based on a group identifier issued by a service provider of the network. 
However, Shuman discloses wherein the IoT devices are identified based on a group identifier issued by a service provider of the network (Shuman, see paragraphs [0073, 0080, 0085] the independent device group formed at block 650 may be configured to communicate over an independent local communication channel (e.g., independent from the bootstrapping channel), which may be selected subsequent to the subset of local IoT devices forming the independent device group based on one or more attributes or other suitable characteristics associated with the subset of local IoT devices forming the independent device group. For example, the independent communication channel can correspond to a Bluetooth channel, a Wi-Fi channel, a shared channel attached to communications associated with a group identifier that corresponds to the independent device group, etc., wherein the independent communication channel may vary among independent device groups based on the particular attributes associated with the individual IoT devices that make up each independent device group. As such, the IoT devices in the independent device group can use the selected independent communication channel to communicate with one another without interacting with the device organizer and without the device organizer directly intervening in the communication that occurs within the independent device group). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine Wang-Guedalla with the teaching of Shuman to provide the method for the various heterogeneous IoT devices that are needed to interact with one another in different ways are organized into IoT device groups to support efficient interaction among the IoT devices. The IoT devices grouped into the pre-defined and ad-hoc groups enable a particular IoT device to send a message to a particular pre-defined or ad-hoc group without having to know the members within the group. Thus, the IoT device group enables different IoT devices to work together more efficiently, optimize communication among different IoT devices and improve effectiveness and overall user experience, where the combination of elements according to known methods would yield a predictable result (Shuman, see paragraphs [0002, 0007]).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20180376417) in view of Guedalia et al (US 20140244834) further in view of further in view of Herz (US 20180077449). 

With respect to claim 18, Wang teaches a computer-implemented method, comprising:
 receiving from a user device a usage knowledge (Wang, see paragraphs [0049, 0060-0061] that IoT devices 105-1-105-4 are initially configured to perform sensor data collection at a same frequency (e.g., every 5 mins) and report the same type of sensor data (e.g., temperature readings) after each data collection event (i.e., i.e., interpreted as equivalent to usage knowledge ). IoT connection management engine 250 may use information retrieved from monitoring settings DB 230 and reporting data DB 240 to determine that IoT devices 105-1-105-4 are initially configured to perform sensor data collection at a same frequency and/or report the same type of sensor data after each data collection event. , … Paragraphs [0067-0068] further discloses IoT connection management engine 250 filters current IoT data reporting configuration information associated with IoT devices 105 in a configured region, to strategically optimize connectivity network usage and IoT device power saving.);
predicting a power consumption and network resource usage of each of the loT devices based upon the usage knowledge (Wang, see paragraph [0052, 0059] IoT connection management engine 250 may use monitoring and reporting requirements, location information, and historical reporting data of the IoT devices 105 to determine(or predicts) whether power consumption and/or network access requests may be reduced for one or more of the IoT devices, without compromising respective reporting requirements associated with the IoT devices 105. When IoT connection management engine 250 determines(or predicts)  that altering a reporting schedule for one or more of the IoT devices 105 may reduce power consumption and network access requests for the one or more of the IoT devices 105 time (i.e., interpreted as equivalent to predicting power consumption and network resource usage base on historical reporting data or collection of usage), IoT connection management engine 250 may reconfigure 545 reporting configurations for the one or more of the IoT devices 105); 
	generating configuration update data based at least upon a predicted power consumption and network resource usage of each of the IoT devices (Wang, see paragraph[0025] user device(s) 215 may communicate via Internet 210 with monitoring settings DB 230 to configure and update (i.e., i.e., interpreted as equivalent to generating configuration update data) monitoring and reporting requirements associated with IoT device 105 by various processes. Paragraph [0052, 0069] further discloses when IoT connection management engine 250 determines that altering a reporting schedule for one or more of the IoT devices 105 may reduce power consumption and network access requests for the one or more of the IoT devices 105, IoT connection management engine 250 may reconfigure 545 reporting configurations for the one or more of the IoT devices 105. … If a reporting configuration is not optimized for one or more of the IoT devices in the grouping, IoT connection management engine 250 may reconfigure reporting settings, and send a message to the one or more IoT devices 105 (block 860). IoT connection management engine 250 may update monitoring settings DB 230 with the new reporting settings for the one or more IoT devices 105 (block 860)); and
delivering, via the user device, the configuration update data to the IoT devices(Wang, see Abstract and paragraph[0023] performs an analysis of the reporting configurations to identify a potential signal loading reduction over the LTE Cat-M1 network and/or a potential power consumption reduction related to the reporting configuration associated with at least one of the IoT devices; modifies, based on the analysis, the reporting configuration of the at least one IoT device to enable the potential signal loading reduction and the potential power consumption reduction; and transmits, to the at least one IoT device, a message identifying the modified reporting configuration. Paragraphs [0053, 0062] further discloses as a result of the new reporting configurations of IoT devices 105-1-105-4, connectivity requests to base station 110 serving the group of IoT devices 105-1-105-4 may be reduced, for example, by about 75%. Individually, IoT devices 105-1, 105-2, 105-3, and 105-4 may conserve power by transmitting the reduced number of reporting events by extending). 
Wang yet fails to explicitly disclose assigning a group identification (ID) to Internet of Things (IoT) devices that are to access a network, wherein the assigning is based on the usage knowledge;
However, Guedalla discloses assigning a group identification (ID) to Internet of Things (IoT) devices that are to access a network, wherein the assigning is based on the usage knowledge(Guedalla, see paragraphs [0009, 0052] the first IoT device may then store information related to the interaction in a local interaction table and assign a relationship identifier to the second user associated with the second IoT device based, at least in part, on the stored information related to the interaction and/or one or more previous interactions between IoT devices associated with the first user (e.g., the first IoT device and/or other IoT devices that belong to the first user) and one or more IoT devices associated with the second user (e.g., the second IoT device and/or other IoT devices that belong to the second user). FIG. 1E and paragraphs [0045-0047, 0052] further discloses the IoT devices 110-118 make up an IoT group 160. An IoT device group 160 is a group of locally connected IoT devices, such as the IoT devices connected to a user's home network. The communications system 100E includes two IoT device groups 160A and 160B. Multiple IoT device groups may be connected to and/or communicate with each other via an IoT SuperAgent connected to the Internet 175. At a high level, an IoT SuperAgent may manage inter-group communications among IoT device groups. For example, in FIG. 1E, the IoT device group 160A includes IoT devices 116A, 122A, and 124A and an IoT SuperAgent 140A, while IoT device group 160B includes IoT devices 116B, 122B, and 124B and an IoT SuperAgent 140B). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine Wang with the teaching of Guedalla to provide the method enables automatically organizing or grouping various heterogeneous IoT devices provided with communication capabilities and non-IoT devices not provided with communication capabilities to enable automatic and configurable control over the IoT network, so that the heterogeneous IoT devices and the non-IoT devices can work together more efficiently, thus optimizing communication and information sharing, and hence improving effectiveness of the IoT devices and user experience, where the combination of elements according to known methods would yield a predictable result (Guedalla, see paragraph [0085]).
Wang-Guedalla  yet fails to explicitly disclose wherein the user device is configured as a designated local group management device (LGMD) that communicates with the network on behalf of the IoT devices.

However, Herz discuses wherein the user device is configured as a designated local group management device (LGMD) that communicates with the network on behalf of the IoT devices (Herz, see paragraphs [0006, 0068], the CSB is operatively connected to IoT (Internet of Things) devices, which can be controlled by an authorized user device. For example, an IoT-enabled lamp in a room or an office space can be turned on or off by a user's smart phone that executes a user interface application for the CSB and/or for IoT management, as long as the user's smart phone is already registered and permitted to control the IoT-enabled lamp. In addition, the user interface application for the CSB and/or for IoT management may be configured to integrate a plurality of IoT device-specific applications into one combined user interface for controlling the plurality of IoT devices. FIG. 10 and paragraphs [0124-0126] further discloses  FIG. 10, a smart phone and a notebook computer are end-user devices that are configured to issue sling, cast, and/or device control commands to each IoT device connected to the CSB).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine Wang-Guedalla with the teaching of Herz to provide electronic system for IoT management  and facilitating real-time transfer and presentation of IoT device information on an electronic device e.g. smart phone, tablet computer, notebook computer and additional cast-sling box, based on slinging and casting gesture commands. In doing so, it may be advantageous to devise a system and a related method for real-time IoT device data transfer and presentation of IoT device information via intuitive user gesture commands. And it may be advantageous to devise a holistic computerized user interface that can simultaneously and synergistically control and manage a multiple number of IoT devices,  where the combination of elements according to known methods would yield a predictable result (Herz, see paragraph [0008]).

With respect to claim 19, Wang-Guedalla-Herz teaches the method, wherein the usage knowledge is derived from a usage information that is indicative of purposes and activities that are associated with the IoT devices (Wang, see paragraphs [0066-0068] IoT connection management engine 250 may base the determination of optimization on reduced power usage and access network signaling associated with the current reporting schedules for the individual IoT devices 105 in the grouping. Collectively, power savings and connectivity request reduction may be realized, … IoT connection management engine 250 filters current IoT data reporting configuration information associated with IoT devices 105 in a configured region, to strategically optimize connectivity network usage and IoT device power saving and IoT device power saving).

Claim 20 is  rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 20180376417) in view of Guedalia et al (US 20140244834) further in view of Shuman et al. (US 20140241354). 

With respect to claims 7, 16 and 20, Wang-Guedalla-Herz teaches the method, yet fails to explicitly disclose wherein the IoT devices are identified based on a group identifier issued by a service provider of the network. 
However, Shuman discloses wherein the IoT devices are identified based on a group identifier issued by a service provider of the network (Shuman, see paragraphs [0073, 0080, 0085] the independent device group formed at block 650 may be configured to communicate over an independent local communication channel (e.g., independent from the bootstrapping channel), which may be selected subsequent to the subset of local IoT devices forming the independent device group based on one or more attributes or other suitable characteristics associated with the subset of local IoT devices forming the independent device group. For example, the independent communication channel can correspond to a Bluetooth channel, a Wi-Fi channel, a shared channel attached to communications associated with a group identifier that corresponds to the independent device group, etc., wherein the independent communication channel may vary among independent device groups based on the particular attributes associated with the individual IoT devices that make up each independent device group. As such, the IoT devices in the independent device group can use the selected independent communication channel to communicate with one another without interacting with the device organizer and without the device organizer directly intervening in the communication that occurs within the independent device group). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine Wang-Guedalla-Herz with the teaching of Shuman to provide the method for the various heterogeneous IoT devices that are needed to interact with one another in different ways are organized into IoT device groups to support efficient interaction among the IoT devices. The IoT devices grouped into the pre-defined and ad-hoc groups enable a particular IoT device to send a message to a particular pre-defined or ad-hoc group without having to know the members within the group. Thus, the IoT device group enables different IoT devices to work together more efficiently, optimize communication among different IoT devices and improve effectiveness and overall user experience, where the combination of elements according to known methods would yield a predictable result (Shuman, see paragraphs [0002, 0007]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes: 
PG. Pub. US 20200235994 System for automatic generation of configuration for Internet of Things (IoT) endpoint, has computing device that is configured to create device campaign to apply configuration, and to assign IoT endpoint to device campaign. 
PG. Pub. US  20180159958 Method for provisioning Internet of Things (IoT) device that is connectable to user network, involves provisioning device during initial power-up using configuration information sequence of device.
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




11/16/2022

/ELIZABETH KASSA/Examiner, Art Unit 2457

/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457